OFA59 - eseKheRoomty Brig Cher of Obuiriscat thel Comitenh Pleas2 202 PApyc0517 G8PMRQACYVOO2085 9

In the Franklin County Court of Common Pleas

 

Houston Byrd, Jr. )

241 N. 10" St.

Newark, Ohio 43055

740-345-7887 Judge
email simselizah@outlook.com Case No.
Plaintiff

Non-Oral Hearing
VS. Violation of Federal and State Consumer Laws

JP Morgan Chase (Chase), Executive Office, OH4-7120
“c/o” Mark Donavon, et al

3415 Vision Drive

Columbus, Ohio 43219

Defendant(s) )

 

Complaint

 

Jurisdiction

The U.S. Constitution, Amendment 14, [1.] All persons born or naturalized in the United States,
and subject to the jurisdiction thereof, are citizens of the United States and of the State wherein
they reside. No State shall make or enforce any law which shall abridge the privileges or
immunities of citizens of the United States; nor shall any State deprive any person of life, liberty,
or property, without due process of law; nor deny to any person within its jurisdiction the equal
protection of the laws.

“Ohio Constitution Article I - Bill of Rights, §16: Redress for injury; due process. I.16 Redress
in courts (1851, amended 1912) All courts shall be open, and every person, for an injury done
him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall
have justice administered without denial or delay. [Suits against the state.] Suits may be brought
against the state, in such courts and in such manner, as may be provided by law.”

Continuing Offenses for conspiracy, the period begins to run when the last overt act is
committed. Fiswick v. US, 329 U.S. 211 (1946);

I. Introduction

Ohio Revised Code 2921.11 Perjury (A) No person, in any official proceeding, shall knowingly
make a false statement under oath or affirmation, or knowingly swear or affirm the truth of a

1 of 24
OF459 -

Cgpeniaia Coun82Okis-ClekK-GilZouls ofkthé-Gomledn Picds-/202P Ape 02 D52 PM-21G¥0026851 0

false statement previously made, when either statement is material. (F) Whoever violates this
section is guilty of perjury, a felony of the third degree.

The plaintiff submits this complaint due to the defendant’s ‘continuing and systemic
conspiracy offenses’ and theft of monies. The plaintiff alleges, the defendants have violated
numerous Federal and State laws, including but not inclusive, 18 U.S.C.A. s 1341, United
States Code Title 18. Crimes and Criminal Procedure Part I-Crimes, Chapter 63-Mail Fraud,
Section 1341. Frauds and swindles; 18 U.S. Code § 1349; 18 U.S. Code § 656; Fair Credit
Reporting Act’s (FCRA) 12 C.F.R § 227.15; FCRA section § 611. Procedure in case of disputed
accuracy [15 U.S.C. § 16811] and section § 1681s-2(b); FCRA 15 U.S.C. § 1681 also section §
623. Responsibilities of furnishers of information to consumer reporting agencies [15 U.S.C. §
1681s-2] and Ohio Revised Codes (ORC) 1345 and 2913.02(A)(3) by Continuing Conspiracy
and Deception. The complaint is supported by Exhibits 1 — 18 and a —c with respect toa
promissory note.

Chase’s continuing and systemic criminal - conspiracies were still affecting one’s Fair
Isaac Corporation (FICO) score as late as early 2017, refer to Exhibit 18D. Upon a request as to
why, refer to Exhibits a, b, c and 13 from Chase, they still were unwilling to address our
concerns regarding the pyramided late fees, the criminal 5/1 dates, the illegal repossession and
the unlawful reporting to the Credit Reporting Agencies after they had received a full payment
four months prior. (Emphasis) The patent violations of ORC 2923.01, 2923.03 and 2923.32
and federal laws to be addressed have gravely affected the plaintiff’ s life.

From: Fraud Prevention and Investigation
Sent: Tuesday, December 24, 2019 9:21 AM
To: Houston Byrd

Subject: RE: We were told to send the full complaint

Thank you for the information. We will review the information you provided in both emails.

2 of 24
Céankia Coun82anis-ClekK-Gil2ouls ofthe -Gomledn Picds/ 202 Ape 03 052 PM-21GY0026851 1

OF459 - 124

IL.

Global Security | JPMorgan Chase & Co. | 8181 Communications Pkwy, Plano, TX, 75024| T:
888-282-5867| fraud.prevention.and.investigation@jpmchase.com

 

Ohio Theft Rule

Chapter 2913: THEFT AND FRAUD (A) "Deception" means knowingly deceiving another or
causing another to be deceived by any false or misleading representation, by withholding
information, by preventing another from acquiring information, or by any other conduct, act,
or omission that creates, confirms, or perpetuates a false impression in another, including a
false impression as to law, value, state of mind, or other objective or subjective fact.

ORC 2913.02 Theft (A) No person, with purpose to deprive the owner of property or
services, shall knowingly obtain or exert control over either the property or services in any of
the following ways: (1) Without the consent of the owner or person authorized to give
consent; (2) Beyond the scope of the express or implied consent of the owner or person
authorized to give consent; (3) By deception; (B)(1) Whoever violates this section is guilty of
theft. If the value of the property or services stolen is one thousand dollars or more and is
less than seven thousand five hundred dollars or if the property stolen is any of the property
listed in section 2913.71 of the Revised Code, a violation of this section is theft, a felony of
the fifth degree. If the value of the property or services stolen is seven thousand five hundred
dollars or more and is less than one hundred fifty thousand dollars, a violation of this section

is grand theft, a felony of the fourth degree. !

“Continuing and systemic offenses such as misrepresentation or concealment of a
material fact or matter or the scheme to obtain money or property by means of false or fraudulent
pretenses involving a false statement, assertion, half-truth or knowing concealment concerning a
material fact or matter” shall be fined under the following title or imprisoned not more than 20
years, or both and a 10-year term. ”

18 U.S.C.A. s 1341, United States Code Title 18. Crimes and Criminal Procedure Part I-Crimes,
Chapter 63-Mail Fraud, Section 1341. Frauds and swindles ..., “Whoever, having devised or
intending to devise any scheme or artifice to defraud, or for obtaining money or property by
means of false or fraudulent pretenses, representations, or promises, or to sell, dispose of, loan,
exchange, alter, give away, distribute, supply, or furnish or procure for unlawful use any
counterfeit or spurious coin, obligation, security, or other article, or anything represented to be or
intimated or held out to be such counterfeit or spurious article, for the purpose of executing such

 

' Conspiracy or attempt to commit any of these offenses: term limit 20 yrs. Ohio Criminal
Statute of Limitations Laws - FindLaw. Prison term of 6 to 18 months; a fine of as much as
$5,000; or both.

Continuing Offenses for conspiracy, the period begins to run when the last overt act is

committed. Fiswick v. US, 329 U.S. 211 (1946)
3 of 24
OF459 -

Cgpeniaia Coun82Okis-Clekk-Gil2ouls ofthé-Gomiedn Bicds/ 202 Ape 03 052 PMR21GY0026851 2

scheme or artifice or attempting so to do, places in any post office or authorized depository for
mail matter, any matter or thing whatever to be sent or delivered by the Postal Service, or
deposits or causes to be deposited any matter or thing whatever to be sent or delivered by any
private or commercial interstate carrier, or takes or receives therefrom, any such matter or thing,
or knowingly causes to be delivered by mail or such carrier according to the direction thereon, or
at the place at which it is directed to be delivered by the person to whom it is addressed, any such
matter or thing, shall be fined under this title or imprisoned not more than 20 years, or both.

18 U.S. Code § 1346. Definition of “scheme or artifice to defraud”

For the purposes of this chapter, the term “scheme or artifice to defraud” includes a scheme or
artifice to deprive another of the intangible right of honest services.

18 U.S. Code § 1349. Attempt and conspiracy

Any person who attempts or conspires to commit any offense under this chapter shall be subject
to the same penalties as those prescribed for the offense, the commission of which was the object
of the attempt or conspiracy.

"There are two elements in mail fraud: (1) having devised or intending to devise a
scheme to defraud (or to perform specified fraudulent acts), and (2) use of the mail for the
purpose of executing, or attempting to execute, the scheme (or specified fraudulent
acts)." Schmuck v. United States, 489 U.S. 705, 721 n. 10 (1989); see also Pereira v. United
States, 347 U.S. 1, 8 (1954) ("The elements of the offense of mail fraud under... §1341 are (1)
a scheme to defraud, and (2) the mailing of a letter, etc., for the purpose of executing the
scheme."); Laura A. Eilers & Harvey B. Silikovitz, Mail and Wire Fraud, 31 Am. Crim. L. Rev.
703, 704 (1994) (cases cited).

Punishment for a conviction under the mail fraud statute is a fine or imprisonment for not
more than five years, or both. If, however, the violation affects a financial institution, the punish
ment is more severe: the statute provides that "the person shall be fined no more than $1,000,000
or imprisoned not more than 30 years, or both."
18 U.S. Code § 656 - Theft, embezzlement, or misapplication by bank officer or employee
Whoever, being an officer, director, agent or employee of, or connected in any capacity with any
Federal Reserve bank, member bank, depository institution holding company, national bank,

insured bank, branch or agency of a foreign bank, or organization operating under section 25 or
4 of 24
OF459 -

Cgseniaia Coun82Okis-Clekk-Gil2ouls ofthe -Gomiedn Bicds/ 202 Ape 05 52 PM-21G¥0026851 3

section 25(a) [1] of the Federal Reserve Act, or a receiver of a national bank, insured bank,
branch, agency, or organization or any agent or employee of the receiver, or a Federal Reserve
Agent, or an agent or employee of a Federal Reserve Agent or of the Board of Governors of
the Federal Reserve System, embezzles, abstracts, purloins or willfully misapplies any of the
moneys, funds or credits of such bank, branch, agency, or organization or holding company or
any moneys, funds, assets or securities entrusted to the custody or care of such bank, branch,
agency, or organization, or holding company or to the custody or care of any such agent, officer,
director, employee or receiver, shall be fined not more than $1,000,000 or imprisoned not more
than 30 years, or both; but if the amount embezzled, abstracted, purloined or misapplied does not
exceed $1,000, he shall be fined under this title or imprisoned not more than one year, or both.
The limitations for banks and other financial institutions are ten years for the following
offenses:
1. Bank fraud (scheme or artifice to defraud a financial institution). 18 USC 1344.
2. Mail fraud (using the mails for a scheme or artifice to defraud). 18 USC 1341.
3. Wire fraud (using wire, radio, or television in a scheme or artifice to defraud). 18 USC
1343.
4. Violation of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 USC
1962, that is predicated on bank fraud under 18 USC 1344.
5. Receipt of commissions or gifts for procuring loans. 18 USC 215.
6. Theft, embezzlement, or misapplication by bank officer or employee. 18 USC 656.
7. Embezzling funds from a federal financial institution. 18 USC 657.
8. Falsifying bank records (reports, entries or transactions). 18 USC 1005.
9. Falsifying records of a federal financial institution (reports, entries or transactions) 18
USC 1006.
10. Falsifying, forging, or counterfeiting a statement to the Federal Deposit Insurance
Corporation (FDIC). 18 USC 1007.

11. Making a false statement or report, or overvaluing assets for a federal loan 18 USC 1014.

12. Making a false statement or report, or overvaluing assets as it relates to insurance and a

5 of 24
OF459 -

Cgpaniaia Coun82Okis-ClekK-Gil Zeus ofkthé-Gomledn Picds-/202? Ape 05 D582 PM-21GV0026851 4

financial institution. 18 USC 1033.

If an individual withdraws from a conspiracy, the statute of limitations will start running
at the time of the withdrawal. A withdrawal is generally interpreted as an affirmative act to
withdraw such as reporting the conspiracy to the authorities or telling co-conspirators of the
withdrawal. See United States v. Gonzalez, 797 F.2d 915 (10th Cir. 1986).

The Ohio Attorney General’s (OAG) Consumer Protection Section protects Ohioans from
predatory and illegal business practices. With authority granted by the Ohio Consumer Sales
Practices Act and other statutes, the section enforces laws that prohibit unfair and deceptive
practices including but not limited to: false advertising, shoddy workmanship, and failure to
perform services or to deliver goods. Exhibit 1, November 10, 2020, states, the OAG forwarded
plaintiffs concerns to both the Consumer Financial Protection Bureau (CFPB) and the Office of
the Comptroller of Currency (OCC). As late as this filing, neither the CFPB nor OCC have
responded to the OAG’s November 10, 2020, letter.

1. ORC 1345.02 Unfair or Deceptive Acts or Practices (C) In construing division (A) of
this section, the court shall give due consideration and great weight to federal trade
commission orders, trade regulation rules and guides, and the federal courts'
interpretations of subsection 45 (a)(1) of the "Federal Trade Commission Act," 38 Stat.
717 (1914), 15 U.S.C.A. 41, as amended.

a. ORC 1345.031(B)(7) Late Fees

b. ORC 1345.09(C)(2) Truth Lending Act and others

The Consumer Protection Section’s Economic Crimes division assists local law
enforcement and prosecutors in identifying, investigating, and prosecuting consumer fraud of a

criminal nature. The division consists of four attorneys and three investigators who are

6 of 24
OF459 -

Cgeniaia Coun82OHis-Clekk-Gil2ouls ofthe -Gomiedn Bicds/ 2029 Ape 05 52 PM-21G¥00268515

dedicated solely to criminal investigations. Additionally, the division is able to draw resources
from other personnel within the Consumer Protection Section when needed.

The Uniform Commercial Code (UCC) is important, UCC helps companies in different
states to transact with each other by providing a standard legal and contractual framework. The
UCC laws have been fully adopted by most states in the U.S. Although, there are some slight
variations from state-to-state, the UCC code consists of nine separate articles, which govern
various types of transactions, including banking and loans.

Il. Background

The plaintiff received compelling documents regarding Chase’s ‘continuing offenses of
conspiracy’ to the Truth in Lending disclosure, violation of Fair Credit Reporting Act, theft,
excessive-pyramided late fees and enigmatic 05/01/2007, dates, see Exhibits 2A, 2B and 2C with

respect to a bilateral contract and CT Corporation’s failure to execute an agreement, Exhibit 13.

If. Motion to Dismiss and Preponderance Rules

A claim is plausible on its face “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678

(citing Twombly, 550 U.S. at 556); Gonzales v. Kay, 577 F.3d 600, 603 (Sth Cir. 2009); Fields v.
Dep’t of Pub. Safety, 911 F. Supp. 2d 373, 383 (M.D. La. 2012) (Jackson, J.)

1. Ohio follows the “no set of facts” pleading standard, recognizing that a complaint
“should not be dismissed for failure to state a claim unless it appears beyond doubt that
the plaintiff can prove no set of facts in support of his claim which would entitle him to
relief.” O’Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St.2d 242, 245, 327
N.E.2d 753 (1975), quoting Ashcroft v. Iqbal, 355 U.S. 41, 45, 78 S. Ct. 99, 2 L.Ed.2d 80
(1957).

2. The Ohio Supreme Court has observed that “as long as there is a set of facts, consistent
with the plaintiffs complaint, which would allow the plaintiff to recover, the court may
not grant a defendant’s motion to dismiss.” York v. Ohio State Highway Patrol, 60 Ohio
St. 3d 143, 145, 573 N.E. 2d 1063

3. Bell Atlantic Corp. v. Twombly (2007) and Ashcroft v. Iqbal (2009)—the Supreme
Court, utilizes the plausibility test...a complaint must contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.

7 of 24
OF459 -

Cganiaia Coun82Okis-Clekk-Gil2ouls ofthé-Gomiedn Bicds/ 202 Ape 08 52 PM-21G¥0026851 6

OJI-CR 417.29 Preponderance of the evidence R.C. 2901.05(A) Affirmative Defense;
Burden. OJI-CR 417.27. Preponderance of the evidence is the greater weight of the evidence;
that is, evidence that you believe because it outweighs or overbalances in your minds the
evidence opposed to it. Preponderance of the evidence - the greater weight of
the evidence required in a civil (non-criminal) lawsuit for the trier of fact (jury or judge without a
jury) to decide in favor of one side or the other.
TV. Complaint, see Exhibits 1 — 18 and a—c (endnotes).

The source of this complaint stems from Chase’s continuing and systemic violation of
State and Federal laws regarding a bilateral loan: 1.) Truth in Lending disclosure, amortization
issues; therefore, contrived balances and interest payments; 2.) pyramided and embellished late
fees; 3.) insertion of twelve (12) fictious 05/01/2007, dates and the insolence to levy late fees for
each of the 05/01 dates. Refer to Chase’s Exhibits 3 and 4 regarding late fees. See the cryptic
05/01 dates, Exhibit 2A; 4.) Violation of Fair Credit Reporting Act, 15 U.S.C. § 1681; 5.) issues
with the Annual Percentage Rate and 6.) an alleged appeal or arbitration by OCC. Any response
to this Complaint must be validated for credibility with deposed documents and may not rest
upon mere denials, due to the felonious and problematic documents. Several problematic
documents as late as February and May 2020, see Exhibits 13 and 17. Troubling, more than ten
Chase’s employees conspired to perpetrate the theft and ‘continuing offenses’:
Ms. Jensen and others including, not inclusive, were Ms. Maria Totanes, Susan Bocassi,
Annemaria DeTommaso, Garen C. Britt, Christopher Tabor, Lisa Tursellino. > None, were
forthcoming with evidence and a credible response to support the Annual Percentage Rates,
pyramiding and the 5/1 dates, a few of Chase’s fabricated responses are presented in the
endnotes. *

The tort of civil conspiracy is “‘a malicious combination of two or more persons to injure

another in person or property, in a way not competent for one alone, resulting in actual

 

3 Thanks for the Exhibits 2A, 2B, 2C and other exhibits enclosed. Mr. Britt said to file a claim.
The exhibits are compelling, continuous conspiracy and felonious.

8 of 24
OF459 -

Cgsaniaia Coun82Okis-Clekk-Gil2ouls ofthé-Gomisedn Bicds/ 202 Ape 05 052 PM-21GY0026851 7

damages.’” Kenty v. Transamerica Premium Ins. Co. (1995), 72 Ohio St.3d 415, 419, 650
N.E.2d 863, 866, quoting LeFort v. Century 21-Maitland Realty Co. (1987), 32 Ohio St.3d 121,
126, 512 N.E.2d 640, 645; Gosden v. Louis (1996), 116 Ohio App.3d 195, 219, 687 N.E.2d 481,
496; Minarik v. Nagy (1963), 8 Ohio App.2d 194, 196, 93 Ohio Law Abs. 166, 168, 26 0.0.2d
359, 360, 193 N.E.2d 280, 281.
Depending upon whom one speaks to at Chase, the plaintiff received contradictory responses.
1) Amortization, accounting and bookkeeping issues — in lieu of the principal
increasing and interest decreasing, Chases numbers are erratic, see Exhibits 2A, 2B
and four - page (4) page Exhibit 5, which shows a correct amortization. Even,
when, the plaintiff submitted payments 15-days early and double payments; the
plaintiff's account was charged late fees.
Promissory Note’s Truth in Lending Disclosures
Lenders must provide a Truth in Lending disclosure statement that includes information about
the amount of your loan, the APR, finance charges (including application fees, late charges,
prepayment penalties), a payment schedule and the total repayment amount over the lifetime of
the loan.
1) Chase violated Sec. 611. Criminal liability willfully and knowingly. Whoever willfully
and knowingly (1) gives false or inaccurate information or fails to provide
information which he is required to disclose under the provisions of this subchapter or,
(2) any regulation issued thereunder, or (3) otherwise fails to comply with any
requirement imposed under this subchapter, shall be fined not more than $5,000 or
imprisoned not more than one year, or both.
2) https://www.nolo.com/legal-encyclopedia/most-common-violations-the-fcra. html
The Fair Credit Billing Act. Dating back to 1975, the Fair Credit Billing Act protects
consumers from unfair billing practices. Billing issues include math errors, charges for the
wrong date or amount and unauthorized charges. The act also covers statements mailed to a
wrong address or failure to credit payments to an account. Refer to Exhibits 2A, 2B and 2C,

for the same timeframes, there are different dates, different interests and principal

applications. For reference, what bank, alleges late payments for five (5) years? (Emphasis)

9 of 24
OFA59 - Cahenkiinlcourt? OhieAllerk GMOs Wtscof thie & émecarORIEEs' 2D Faker. 0507 8PM RACYOO2085 18

IMPORTANT FACT: On 2/27/2006, Chase credits the account with a service agreement for
$3,095.00, which then leaves a balance of either $25,551.45. See, Exhibit 2A and a true example
of a proper amortization chart Exhibit 5.

The plaintiff paid $24,641.00 toward the loan see Exhibits 2A and 2B aggregate
payments before Exhibits 8 - 12. Taking into consideration, the flawed amortization, cryptic
05/01 dates with associating late fees of $270.00, the pyramided late fees totaling $1,500.00 and
Exhibit 12 for $6,966.02, the account has a substantial reparation surplus.

a) Fraudulent and Improper Amortization. Another issue with the 2/27/2006 amortization
date, Exhibit 2A is the date clearly states $25, 551.45 even though there are questionable
interest amounts in the interest column. The interest column should have decrease after
each payment. Incredulously, Exhibits 2A, 2B and 2C references over 50 months of
alleged late fees to be discussed later. (Emphasis)

b) Pursuant to https://www.onlineloancalculator.org/, plaintiff was paying over 7.3%.

c) The June 13, 2006, letter states, “Although the rate shows 7.2% on your contract, the
actual rate we are charging is 6.99%”, see Exhibit 7. Exhibit 6 supports Exhibit 7. So all
should question, whether the initial amortization was correct, when some
communications from Chase allege a 7.2% APR but bullet b) indicates we were paying
7.3%.

NOTE: The promissory note specifically states, “If a payment is more than 10 days late, you
will be charged 5% of the full amount of the installment due, or $25.00, whichever is less.” See,
Exhibit 3; however, Exhibits 2A, 2B and 2C supports an alternative argument.
2) Alleged late fees, refer to Exhibit 3, which clearly states, even if the late fees were
legitimate, the defendants were permitted to charge $25.00, see Ohio Revised Code
1345.031(B)(7) and 12 CFR § 227.15 Unfair late charges.

Chase has feloniously, knowingly and willfully committed fraud by violating the

Promissory Note and Security Agreement, Late Fee section. The plaintiff paid over $1,500.00

10 of 24
OFA59 - CaBbenkiinlcourt? OhieAllerk GMOs Wtscof thie & émhecarORIEds' 2D Faker. 0517 H8-PMRACVBO2085 19

in alleged pyramided late fees and some late fees exceeded $100.00. Is it customary for a
company to permit such delinquencies, if legal and substantiated, see Exhibits 2A, 2B and 4?

Bank pyramiding late fees 12 CFR § 227.15 Unfair late charges. a). In connection with
collecting a debt arising out of an extension of credit to a consumer, it is an unfair act or practice
for a bank to levy or collect any delinquency charge on a payment, when the only delinquency is
attributable to late fees or delinquency charges assessed on earlier installments, and the payment
is otherwise a full payment for the applicable period and is paid on its due date or within an
applicable grace period. This practice is called “pyramiding” late fees.

Regulation Z's Payment Crediting Rules for Open-End Credit, Credit Cards, and Closed-End
Mortgage Payments. Pyramiding Late Fees. Pyramiding late fees refers to a creditor's practice
of imposing a late fee when a consumer sends a timely payment in an amount sufficient to cover
the regularly scheduled payment but insufficient to cover a prior unpaid late or delinquency fee.
If the creditor allocates payments first to late fees, the consumer's payment only partially covers
the currently scheduled payment, resulting in a new late fee. If the consumer continues to pay
only the scheduled payment, late fees will continually be assessed (hence, the phrase pyramiding
of late fees). Section 226.36(c)(1)(ii) requires that if a consumer sends a timely payment
sufficient to cover the currently scheduled payment, the creditor cannot assess late fees, even if
the late fees were valid.

Financial institutions are familiar with this rule because pyramiding late fees is already
prohibited by the credit practices rule issued by the Federal Trade Commission (FTC), the
federal banking agencies under the FTC Act. (12 C.F.R § 227.15) and ORCs.

3) Chase fraudulently inserted twelve (12) cryptic and fictious 05/01/2007, dates and

then improperly levied late fees for the twelve (12) 05/01/2007 dates totaling

approximately $270.00.

Chase’s insertion of the cryptic 05/01/2007 dates, see Exhibit 4’s response. Exhibit 2A
HAS 05/1 dates and Exhibit 2C, with the similar but not exact dates for the same timeframe,
fraudulently DOES NOT have any 05/01 dates. In addition, Chase illegally charged late fees for
the cryptic 05/01 dates, the amortizations were distinctly different and 2C had written notes.
Chase has failed to competently address the felonious 5/1 date insertions from 2/27/06 until

4/16/07 with $22.33 alleged associated late fees throughout the timeframe! (Emphasis) Exhibit

2A and 2C

11 of 24
OFA59 - CaBenkiinlGourt? OhieAllerk GMO6 Wtscof thie & émecarORIEds' 2D Faker. 0527 8PM -2ACVBO2085 20

4) Chase’s violation of Fair Credit Reporting Act, 15 U.S.C. § 1681

Furnishing and Reporting Inaccurate Information
Fair Credit Reporting Act, 15 U.S.C. § 1681 (‘FCRA”)

Fair Credit Reporting Act, 15 U.S.C. § 1681 (“FCRA”) clearly states no one can allege a
charge-off, when the loan is paid in full, see Exhibits 10 and 11; then, the defendants repossess
the vehicle and mandates, we submit a dubious charge. The plaintiff argues, was the full amount
or any portion of Exhibit 12 used for the loan payment?

Your creditor must not supply information to a CRA that it knows (or should know) is
inaccurate. That includes: (Emphasis)

a. Reporting a debt as charged off when you settled it or paid it in full.

b. Misstating the balance due.

c. Reporting late payments when you paid timely.
FCRA is U.S. Federal Government legislation enacted to promote the accuracy, fairness, and
privacy of consumer information contained in the files of consumer reporting agencies. Unfair
Acts or Practices, assessing whether an act or practice is unfair, an act or practice is unfair where

it (1) causes or is likely to cause substantial injury to consumers, (2) cannot be reasonably
avoided by consumers.

 

Upon reviewing Exhibits 2A and 2B, the plaintiff argues if it wasn’t for the unreliable
amortization accounting, insertion of the cryptic 05/01/2007 dates and pyramiding late fees; the
bilateral contract was paid in full on 09/21/2010. Then, Chase knowingly and willfully
committed aggravated assault a 4th degree felony in Ohio pursuant to Ohio Revised Code
2913.02. Chase enticed and prompted the local police department to be an accessory in the
commission of a felony crime by an illegal repossession. The legal and valid title was
timestamped on May 9, 2011, Exhibit 8 and paid in full on 04/29/2011. Exhibit 2B records a
$0.00 balance on 04/29/11.

NOTICE: Exhibit 10, Section C information from TransUnion, where the document clearly
states the Account was Paid in Full was a Charge Off. The Date Closed on account was

12 of 24
CabrankiniCoutly Ohie/Adlérk GiO6wWtscof the © omethnPléas+20 Aavjer. 0637 G8PM2ACYEO2085 2 1

OF459 - I34

05/01/2011, the May 9, 2011, Timestamped Title and Date Paid 04/01/2011 provided to
TransUnion by Chase. So, the agency had a month to devise an illegal scheme!

Upon accepting Exhibit 12 on 04/29/2011 (see Exhibit 2B’s total amount paid), one

would determine the contract was fulfilled! So, why the illegal repossession and violation

of FCRA? See Exhibits 9 - 10.

il.

iil.

iv.

There were six (6) late fees from 09/21/2010 until 04/18/2011. Plaintiff submitted a
$6,966.02 money order, Exhibit 12. Chase deposited the money order on 04/29/2011.
Exhibit 2B clearly documents, Chase only deposited $5,957.42 / So, was the automobile
paid off on 04/29/2011 or did Chase extort the full amount of the $6,966.02 ORC
2913.02(A)(3)?/, toward the automobile loan. Fraudulently Chase accesses another late
fee of $412. 10 on 04/29/2011 after depositing Exhibit 12 (refer to six late payments prior
to Exhibit 12, so why the $412.10 fee)? Then, Chase levies another miscellaneous fee of
$191.67 on the same 04/29/2011, date.

Plaintiff received the automobile title from Ms. Elizabeth Simara from Ft. Worth, Tx
7610, timestamped May 9, 2011, (Emphasis)

Inexplicably, on May 10, 2011, Chase performed an illegal repossession. Subsequently,
plaintiff paid a $6,966.02 reclaim cost! Either, Chase is illegally extorting monies or
with continuing malice and conspiracy ‘repossessed’ an automobile; they knew or should
have known had a legal and valid title date stamped May 9, 2011. *

The harassment bizarrely continues on August 2011, three (3) months after there
was a no balance on the account, plaintiff received a letter from Chase alleging, “Chase

has updated its records to reflect the status of your account as a paid in full charged off.

 

* Exhibits 9 and 10, whoever initiated the theft must be held accountable by the OAG!

13 of 24
OFA59 - CaRenkiinlcourt? OhieAllerk GMO06 Wtscof thie & émhecar ORES‘ 20 Faker. 0547 H8-PMRACYBO2085 22

We have notified the credit agencies...”. Exhibit 10. In violation of Fair Credit

Reporting Act, 15 U.S.C. § 1681.

v. The terms paid in full charged off contradict each other. When, we requested an
explanation from Ms. Maria A. Totanes on August 12, 2011, she failed to respond!
Exhibit 11.

vi. Then, plaintiff expended $10,000.00 to purchase a work car. Total unnecessary
expenditures of $16,966.02, including Exhibit 12, due to an illegal repossession and
violation of numerous Federal and State laws previously addressed.

The element of intent in a scheme to defraud requires "a willful act by the defendant with
the specific intent to deceive or cheat, usually for the purpose of getting financial gain for one's
self or causing financial loss to another." Sheneman, 682 F.3d at 629 (quoting United States v.
Howard, 619 F.3d 723, 727 (7th Cir. 2010)). "[S]pecific intent to defraud may be established by
circumstantial evidence and by inferences drawn from examining the scheme itself." Id. at 727.

When a scheme to defraud is shared in by two or more, it becomes a conspiracy; the rules
of evidence are the same as where a conspiracy is charged (Robinson v. United States, 9 Cir., 33
F.2d 238); and the act of each party in furthering the common scheme is the act of all. Davis v.
United States, 5 Cir., 12 F.2d 253. If one's intent is to defraud when he joins a dishonest scheme,
he becomes a part of the scheme, although he may know nothing but his own share in the aggregate
wrongdoing. Silworth v. United States, 2 Cir., 10 F.2d 711. Formal agreement is not necessary,
it being sufficient if there is an association in the purpose to defraud.

Letters mailed after the defrauders have received their money may be in furtherance of the
fraudulent scheme, United States v. Sampson, 371 U.S. 75, 80-81, 9 L. Ed. 2d 136, 83 S. Ct. 173

(1962); United States v. Galloway, 664 F.2d 161, 163 n. 3 (7th Cir. 1981), cert. denied, 456 US.

14 of 24
OFA59 - CaBeankiinlGourt? OhieAllerk GMO06 Wtscof thie & émecarORIEEs' 2D Faker. 0567 8PM -RACYVBO2085 23

1006, 73 L. Ed. 2d 1300, 102 S. Ct. 2296 (1982); United States v. Kent, 608 F.2d 542, 546 (Sth
Cir. 1979), cert. denied, 446 U.S. 936, 100 S. Ct. 2153, 64 L. Ed. 2d 788 (1980), and letters mailed
by victims to the defrauder can be mailings in execution of a fraud. United States v. Toney, 598
F.2d 1349, 1353 (Sth Cir. 1979), cert. denied, 444 U.S. 1033, 62 L. Ed. 2d 670, 100 S. Ct. 706
(1980).

The indictment sufficiently charges these essentials: That a scheme to defraud was
intentionally devised by defendants; that, to effect or to attempt to affect the object of the scheme,
defendant placed or caused to be placed mail matter in a post office of the United States. United
States v. Young, 232 U.S. 155, 34 Sup. Ct. 303, 58 L. Ed. 548; Linn v. United States, 234 Fed.
543, 148 C.C.A. 309.

It is not necessary, in an indictment under section 215 supra, that the scheme itself appear
to be fraudulent on its face (McConkey v. United States, 171 Fed. 829, 96 C. C. A. 501; or that it
be alleged that any one has actually lost money or been defrauded. Weeber v. United States (C.
C.) 62 Fed. 740; United States v. Hess, 124 U.S. 483, 8 Sup. Ct. 571, 31 L. Ed. 516. The charge
of conspiracy is also sufficient.

5) Annual Percentage Rate
Pursuant to https://www.onlineloancalculator.org/, plaintiff was paying over 7.3%.

A. Exhibit 6, dated November 16, 2010, para. 2, alleges, “The present APR on your account is
6.99%.”

B. Defendants allege 6.99% but any loan calculator disputes the assertions. The June 15, 2006,
para. 4, letter states, “Although the rate shows 7.2% on your contract, the actual rate we are

charging is 6.99%. Exhibit 7. Same as Chase’s August 2, 20007, letter.

C. Exhibit 13, dated February 4, 2020, alleges an interest rate of 6.9% and an Annual
Percentage Rate (APR) of 7.2%.

6) Alleged Arbitration by OCC

15 of 24
OFA59 - CaBrankiinlGourt? OhieAllerk GMOs Wtscof thie & 6c ORIEEs' 2D Faker. 0567 8PM RACVBO2085 24

Even if Chase can support the statement, Exhibit 14, the alleged Agreement to Arbitrate
Dispute violated the Substantive Unconscionability requirement for determining if an arbitration
is enforceable. Plaintiff acknowledges, Exhibit 14 was included in the loan package but can
anyone read it during the signing? In addition, the dealership failed to explain the document.

317.114 Standard format of instruments to be recorded. (A) Except as otherwise provided in
divisions (B) and (C) of this section, an instrument or document presented for recording to the
county recorder shall have been prepared in accordance with all of the following requirements:
(1) Legible print size not smaller than a font size of ten;

An alleged OCC appeal, arbitration or other, see Exhibits 13 and b, statement must be
verified, since Ohio’s Arbitration Act Rule 2711.08 states any award must be in writing and
2711.09 mandates an Application. So, plaintiff could have responded accordingly with respect
to ORCs 2711.02, 2711.10, 2711.11 or 2711.15. Regardless, the alleged appeal/arbitration
argument is thereby, immaterial, irrelevant and Moot in several instances:

NOTE: Is there a deposed timestamped copy of the following? The plaintiff clearly states, he
didn’t receive a certified - copy pursuant to either a Federal or State law.

ORC - 2711.08 Award must be in writing. The award made in an arbitration proceeding must be
in writing and must be signed by a majority of the arbitrators. A true copy of such award without
delay shall be delivered to each of the parties in interest.

i. Any documents pursuant to ORC 2711.08

Arbitration Rules and Mediation Procedures, section R-17. Disqualification of Arbitrator. (2) any
known existing or past financial, business, professional or personal relationships which might
reasonably affect impartiality or lack of independence in the eyes of any of the parties. For
example, prospective arbitrators should disclose any such relationships which they personally
have with any party or its lawyer, with any co-arbitrator, or with any individual whom they have
been told will be a witness.

ii. Acopy of whom the alleged arbitrator was, expertise and whether the arbitrator had
prior professional or social relationships with any party. (Emphasis)

United States Arbitration Act, 9 U.S.C. “... where there was evident partiality or corruption in the
arbitrators, or either of them.”); see generally Commonwealth Coatings Corp. v. Cont’l Cas. Co.,
393 U.S. 145, 150 (1968) (arbitrators had a regular and significant, albeit “sporadic,” business
relationship with one of the parties and noting that the “rule of arbitration and this canon of judicial

16 of 24
OFA59 - CaRenkiinlGourt? OhieAllerk GMOs Wtscof thie & émecarORIEds' 2D Faker. 05/7 88-PMRACYB02085 25

ethics rest on the premise that any tribunal permitted by law to try cases and controversies not only
must be unbiased but also must avoid even the appearance of bias. We cannot believe that it was
the purpose of Congress to authorize litigants to submit their cases and controversies to arbitration
boards that might reasonably be thought biased against one litigant and favorable to
another.”); Schmitz v. Zilveti, 20 F.3d 1043 (9th Cir. 1994).

Substantive Unconscionability. This doctrine states, the terms identified in the contract
are unconscionable. Courts will usually look at several factors in order to determine if a term or
provision is, in fact, unconscionable. Such factors include:

1. Ifone party has significant bargaining power over the other party
2. If one of the parties included hidden language in the contract, whether it be language
included in a different provision, verbiage that was included in much smaller font than
the remainder of the contract, or language that is overly complex and hard to
understand. (Emphasis)
3. Ifany illegal conduct is identified in the contract, issue with interest rates.
4. If duress or coercion exist
V. Consumer Financial Protection Bureau (CFPB), CT Corporation System, Fraud
Prevention and Investigation; executive.office@chase.com and Office of the
Comptroller of the Currency (OCC). No response from CFPB, CT Corporation,
Fraud Prevention nor OCC incorporating the enclosed 21 Exhibits.

If what, Chase alleges are factual and if an appeal/arbitration was not 1.) procured by
corruption, fraud, or undue means; 2.) there was no partiality or corruption on the part of any
arbitrator and 3.) the CFPB and OCC are credible, this matter should be adjudicated
expeditiously. Chase shouldn’t be reticent with their response to the issues raised in this
complaint, see Chase’s Exhibit 13, para. 2., where Chase alleges, the OCC or other allegedly

arbitrated the matter.

No Responses from Chase, CFPB nor the OCC with supportable evidence. (Emphasis)

17 of 24
CaRenkiinicourt? OhieAllerk GMOs Wtscof thie & émecarORIEds' 2D Faker. 0587 8PM RACVBO2085 26

1} As, aA central part of the CFPB’s mission is to stand up for consumers and make sure they
are treated fairly in the financial marketplace. One way we do this is by enforcing federal
consumer financial laws and holding financial service providers accountable for their actions.
Enforcement proceedings are resolved by an enforcement action in federal court or through an
administrative adjudication proceeding.”

On March 17, 2020, we submitted 20 exhibits and copious information in our January 21, 2020,
to Director Kathy Kraninger regarding COMPLAINT ID, 200106-4654991.

Tracking Number: 7
wets AVN

YA aes

  

2.). The Office of the Comptroller of the Currency charters, regulates, and supervises all
national banks. It also supervises the federal branches and agencies of foreign banks.

The plaintiff attempted to resolve the claim, which is evidenced by copious corroborative
evidence such as electronic mails, USPS letters to and from Chase and others.

a. From: Houston Byrd
Sent: Wednesday, February 26, 2020 2:25 AM
To: CFPBOmbudsman@cfpb. gov
Subject: COMPLAINT ID, 200106-4654991

 

b. From: Houston Byrd
Sent: Saturday, October 10, 2020 3:30 PM
To: monica freas@occ.treas.gov; joseph. otting@occ.treas.gov; jonathan.gould(@occ.treas
ov _Ce: CFPB Ombudsman
Subject: RE: Information from Houston's OCC

 

Included with OCC’s October 28, 2020, which failed to address any concerns, response
were two enclosures dated October 26, 2015, from the Customer Assistance Group (CAG)
located in Houston, Texas and a November 3, 2016, Appeal/Arbitration Notification, allegedly
from the Office of the Ombudsman curiously using the CAG’s Houston, Texas mailing address,
CAG’ letterhead, and envelopes; even though, the Ombudsman Office is located in Washington,
DC. Unacceptably, neither the alleged complaint response, October 26, 2015, letter, nor the
alleged Appeal/Arbitration November 3, 2016, letter (See Exhibits 15A-D) addressed any issues
raised in this COMPLAINT such as theft ORC 2913.02(A)(3) of monies and conspiracies.

c. December 22, 2020

 

 

 

OCC Customer Assistance OCC Headquarters Hon. Senator Rob Portman
Group Senior Deputy Comptroller 37 West Broad Street
1301 McKinney Street Maryann H. Kennedy Rm 300

 

 

 

18 of 24
OFA59 - CaReankiinicourt? OhieAllerk GMOs Wtscof thie & émecarORIEds/ 2D Faker. O57 8PM -RACVBO2085 27

 

Suite 3450 400 7th St. SW Federal Agency Complaint
Houston, Texas 77010-9050 | Complaint Columbus, Ohio 43215
Washington, DC 20219

 

 

 

 

 

Dear Acting Director and Hon. Senator Rob Portman, Request to Sen. Portman for
assistance, Exhibit 16.

It has been well over a month since we sent our November 2, 2020, response to Houston’s OCC
with at least 20 pieces of supporting documents. Due to the fact, the Houston OCC alleges,
they had performed an ethical and comprehensive determination of our complaint. If true, why
is it taking them so long to respond with information consistent with our November 2, 2020,
submittal? Oath of Directors 12 CFR § 7.2008

There must be an investigation of the Houston Office or is this standard operation — being
disingenuous, duplicitous and obstructing a well-documented complaint? The subject employees
at the Houston office must be removed, since they have repeatedly alleged, they had performed a
thorough investigation — if so, they should be able to address our November 2, 2020, submittal?
We are tired of wasting our monies and time on such ineffectiveness.

d. From: Houston Byrd
Sent: Monday, January 18, 2021 12:05 AM
To: Fraud Prevention and Investigation; executive.office@chase.com
Subject: Last Request

 

Our communication was returned on April 22, 2020, by the U.S. Postal stating, “Return to
Sender No such Address Unable to Forward”. Once again, Chase’s Upper Management must be
notified, we have wasted exorbitant resources and time while dealing with dishonest and
troubling representatives of the Company. The fraud and theft must cease! CT Corporation
failed to respond! (Emphasis) Who is CT Corporation what is their function?

We submitted the same exhibits to a CT Corporation System; the following have been contacted:
executive.office@chase.com; Fraud.Prevention.and.Investigation@jpmchase.com

 

1. CT Corporation System, 1300 East 9" Street, Cleveland, Ohio 44114

2. Then on May 4, 2020, Chase told us to send to CT Corporation System, 4400 Easton
Common Ways, Suite 125, Columbus Ohio 43219, [they gave us a wrong address].

3. What was the purpose for us trying to contact CT Corporation?

4. Who is CT Corporation and what are their functions? °

 

> Exhibits 17A and 17B
19 of 24
OF459 -

CaRenkiinicourt? OhieAllerk GMOs Wtscof thie & émecarORIEdss 20 Faker. 0507 8PM RACVBO2085 28

VI. ‘Issues That Chase Should Be Able to addressed Individually and Collectively
Plaintiff alleges, Chase has egregiously and feloniously failed to comply with numerous
Federal and State statutes, such as 18 U.S. Code § 1349; 18 U.S. Code § 656; ORC
2913.02(A)(3); ORC 2923; the Truth in Lending disclosure, Fair Credit Reporting Act, 15
U.S.C. § 1681, Sec. 611; Criminal bank pyramiding late fees 12 CFR § 227.15 Unfair late
charges; 18 U.S.C.A. s 1341, United States Code Title 18. Crimes and Criminal Procedure Part I-
Crimes, Chapter 63-Mail Fraud, Section 1341. Frauds and swindles...by fraudulently inserting
late fee dates, pyramiding late fees, and failing to correctly amortize Chase’s Deal No. 284036
and contract No. 10601614530908. Chase’s flawed and perjurious actions gravely affected one’s
Fair Isaac Corporation (FICO) {Exhibits 18A-D, a few of many credit declines} score which was
820 and the ability to easily get credit.
42 U.S.C. § 1985 - U.S. Code - Unannotated Title 42. The Public Health and Welfare § 1985.

Conspiracy to interfere with civil rights (2) OBSTRUCTING JUSTICE; INTIMIDATING PARTY, ...
Continuing Offenses for conspiracy, the period begins to run when the last overt act is

committed. Fiswick v. US, 329 U.S. 211 (1946); or 18 USC 656, or if two or more persons
conspire for the purpose of impeding, hindering, obstructing, or defeating, in any manner, the
due course of justice in any State or Territory, with intent to deny to any citizen the equal
protection of the laws, or to injure him or his property for lawfully enforcing, or attempting to
enforce, the right of any person, or class of persons, to the equal protection of the laws;

A germane question is, “Who allegedly Permits Over Five Years of alleged late
payments to accrue and then harassingly ‘takes’ the car after a full payment. Taking one’s
mode of transportation under the guise of a legal repossession?” Second, Chase has failed to
provide the plaintiff with deposed documents, they didn’t illegally send any disputed Adverse
information to the CRAs!

A. Mail fraud (using the mails for a scheme or artifice to defraud). 18 USC 1341.
B. Theft, embezzlement, or misapplication by bank officer or employee. 18 USC 656.

C. Falsifying bank records (reports, entries or transactions). 18 USC 1005.

20 of 24
OFA59 - CaBenkiinicourt? OhieAllerk GMOs Wtscof thie & émecarORIEds' 20 Faker. 0517 G8PMRACVBO2085 29

D. Making a false statement or report, or overvaluing assets as it relates to insurance and a
financial institution. 18 USC 1033.
VII. Response Chase provided to the CFPB, who sent to plaintiff
Chase alleges, — “Initially we informed the credit reporting bureaus that your account was paid
in full and charged off. But, we later requested the trade line deleted. We confirmed we are
not providing your account information to the credit reporting bureaus Equifax, Experian, and
TransUnion.” — the damage to my credit had been done. Plaintiff - You all have supporting
documents to support the damages to my credit and can JP Morgan Chase provide us with copies
of the alleged TRADE LINE notice, i.e., when WAS the DELETED information sent? See
Exhibits 18A-D. °
Chase assured plaintiff; they had corrected the Credit Reporting issue. As late as
January 11, 2017, there was still contested information being provided to the Credit Reporting
Agencies, see Exhibit 18D and Exhibit 13 dated February 24, 2020; see § 617. Civil liability for
negligent noncompliance [15 U.S.C. § 16810]; § 616. Civil liability for willful noncompliance
[15 U.S.C. § 1681n]; which sets in motion ORC 2913.02(A)(3); Fiswick v. US, 329 U.S. 211
(1946); United States v. Gonzalez, 797 F.2d 915 (10th Cir. 1986) and 18 U.S.C.A. s 1341,
United States Code Title 18. Crimes and Criminal Procedure Part I-Crimes, Chapter 63-Mail
Fraud, Section 1341. Frauds and swindles stipulations.
Plaintiffs response, please mail to us, since throughout the process, this is the first time, we
heard of such and if the CFPB reviewed any prior information from JP Morgan Chase, they will

be hard pressed to find an alleged TRADE LINE DELETION! Plus, no mention of the illegal

 

° Continuing Offenses for conspiracy, the period begins to run when the last overt act is

committed. Fiswick v. US, 329 U.S. 211 (1946)
21 of 24
CaRenbiinlcourt? OhieAllerk GMOs Wtscof thie & émecarORIEdss 20 Faker. 0527 38-PM-2ACVBO2085 30

OF459 - I43

entry dates and excessive unsubstantiated late fees. Exhibit 7, bullet one alleges, the 5/1 dates
were origination fees. However, Exhibit 8 indicates a second origination fee, under the finance
charges, e.g. Total Payments. Chase is double charging! Exhibit 6, Chase clearly states, they are
pyramiding. Chase alleges, they have never charged us over $22.33. They statements are
blatantly perjurious; so, the continued concerns with facts! See Exhibits 2A-C.

Conclusion

As discussed, the knowingly and willfully committing of fraud and theft have
compromised the plaintiff's FICO score and other issues with credit by violating numerous
Federal and State laws. Information contained in consumer reports can be critical to a host of
decisions vital to Americans’ daily lives. Consumer reports are used to evaluate consumers’
eligibility for loans, internet service, rental housing, insurance, and checking accounts, as well as
to determine the interest rates and insurance premiums they are assessed. Prospective employers
commonly use consumer reports in their hiring decisions.

In the interest of justice, a court must view the evidence presented “through the prism of
the substantive evidentiary burden, a court must review relevant data and articulate a satisfactory
explanation for its action including a “rational connection between the facts found and the
decision rendered” and it is the duty of the judge to make assessments of all relevant evidence
and then carry out the discretionary balance.

VII. ~— Relief Sought

Chase has been falsifying documents and disingenuously stonewalling accountability, so
no one has a clear understanding of the depth of the fraud and conspiracies. Reparations are
warranted, payable forthwith and in accordance with laws; due to the continuing offenses of

misrepresentation of material facts and blatant theft of monies pursuant to ORC 2923; ORC

22 of 24
OFA59 - CaBenkiinicourt? OhieAllerk GMOs Wtscof thie & émecarORIEEs/ 2D Faker. 0507 G8PMRACVOO2085 31

2913.02 Theft (A) No person, with purpose to deprive the owner of property or services, shall
knowingly obtain or exert control over either the property or services in any of the following
ways: (1) Without the consent of the owner or person authorized to give consent; (2) Beyond the
scope of the express or implied consent of the owner or person authorized to give consent; (3) By
deception; the truth in Lending Disclosure; 18 U.S.C.A. s 1341, United States Code Title 18.
Crimes and Criminal Procedure Part I-Crimes, Chapter 63-Mail Fraud, Section 1341. Frauds and
swindles ...; 42 U.S.C. § 1985 - U.S. Code - Unannotated Title 42. The Public Health and
Welfare § 1985(3) “the party so injured or deprived may have an achon for the recovery of
damages occasioned by such injury or deprivation, against any one or more of the conspirators”
ani punitive damages and other federal and State Laws for $438, 742.17 compensatory damages,
plus the applicable federal/state/local taxes, punitive damages to be calculated by a Certified
Public Accountant if not forthcoming and the following:

Sec. 616. Civil liability for willful noncompliance. (a)(1) (A) any actual damages...by the
consumer as a result of the failure or damages of not less than $100 and not more than $1,000.

Some guideposts, or indicia, of excessiveness to evaluate whether the punitive damages
award violated due process. The three indicia are (1) the degree of reprehensibility of the
defendant’s conduct, (2) the disparity between the harm or potential harm to the plaintiff and the
amount of the punitive damages, and (3) the difference between, the amount of punitive damages
awarded and the civil or criminal sanctions available to be imposed for similar misconduct. See

517 US. at 574-575, 116 S. Ct. at 1598-1599, 134 L.Ed.2d at 826; “[ejourt he

 

‘in Schellhouse

v. Norfolk & W. Ry. Co. (1991), 61 Ohio St.3d 520, 524-525, 575 N.E.2d 453, 456, that “[a]cts
committed with actual malice constitute behavior qualitatively different from that which may be
characterized as merely negligent” and, therefore, contributory negligence is not available as a

defense where conduct in conscious disregard has been established.”

23 of 24
OFA59 - CaReanbiinicourt? OhieAllerk GMO06 Wtscof thie & émhecarORIEds/ 2D Faker. 0547 H8-PMRACVBO2085 32

IX. Reservation of Rights

The plaintiff hereby reserves the right to amend, modify or supplement this complaint in
order to seek additional relief and/or petition for deposed affidavits that Chase alleges, they sent
to OCC and the CFPB, pursuant to Civ. R. 34. Since, neither Chase, the CFPB nor OCC has
been forthcoming with supporting documents. Therefore, we find the responses dubious, refer to
Exhibit 13, dated February 24, 2020. (Emphasis), the non - responses from Chase, CFPB
and OCC precipitated this complaint and Chase stating ‘this will be our finally response’! 7
Ohio follows the “no set of facts” pleading standard, recognizing that a complaint “should not be
dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove
no set of facts in support of his claim which would entitle him to relief.” O’Brien v. Univ.
Community Tenants Union, Inc., 42 Ohio St.2d 242, 245, 327 N.E.2d 753 (1975), quoting
Ashcroft v. Iqbal, 355 U.S. 41, 45, 78 S. Ct. 99, 2 L.Ed.2d 80 (1957).

Certificate of Services

Complaint and Exhibits sent via USPS to the Court; the Court will issue all pursuant to Civil
Rules 3 and 4 of the Rules Governing the Courts of Ohio to JP Morgan Chase (Chase), 3415
Vision Drive, Columbus, Ohio 43219

Respectfully submitted on April 5, 2021

 

/s/ Houston Byrd, Jr. Pro se

18 Exhibits, plus the following three (3). Total of 36 pages

 

a. Exhibit a, Chase’s March 24, 2017, letter alleging, they responded to the same concerns
on March 16, 2017.

b. Exhibit b, Chase’s March 21, 2017, alleging, we are in the process of investigating your
concerns.

c. Exhibit c, Chase’s March 16, 2017, letter alleging, we already responded to the majority
of your concerns.

 

’ Continuing Offenses for conspiracy, the period begins to run when the last overt act is
committed. Fiswick v. US, 329 U.S. 211 (1946)

24 of 24
